 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6    ROMAN SCANLON, on behalf of himself,              Case No. 1:19-cv-00937-NONE-SKO
      the general public, and those similarly situated,
 7                                                      ORDER DENYING WITHOUT
                         Plaintiff,                     PREJUDICE STIPULATED
 8                                                      PROTECTIVE ORDER
             v.
 9                                                      (Doc. 37)
      CURTIS INTERNATIONAL, LTD. and
10    TECHNICOLOR SA,
11                   Defendants.
      _____________________________________/
12
                                          I.         INTRODUCTION
13

14          On March 17, 2020, the parties filed a request seeking Court approval of their Stipulated

15   Protective Order. (Doc. 37.) The Court has reviewed the proposed stipulated protective order and

16   has determined that, in its current form, it cannot be granted. For the reasons set forth below, the

17   Court DENIES without prejudice the parties’ request to approve the stipulated protective order.

18                                             II.    DISCUSSION

19   A.     The Protective Order Does Not Comply with Local Rule 141.1(c)

20          The proposed protective order does not comply with Rule 141.1 of the Local Rules of the

21   United States District Court, Eastern District of California.     Pursuant to Rule 141.1(c), any

22   proposed protective order submitted by the parties must contain the following provisions:

23          (1)     A description of the types of information eligible for protection under the
                    order, with the description provided in general terms sufficient to reveal the
24                  nature of the information (e.g., customer list, formula for soda, diary of a
                    troubled child);
25
            (2)     A showing of particularized need for protection as to each category of
26
                    information proposed to be covered by the order; and
27
            (3)     A showing as to why the need for protection should be addressed by a court
28                  order, as opposed to a private agreement between or among the parties.
 1   Local Rule 141.1(c).      The stipulated protective order fails to contain all of this required
 2   information.
 3            Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for
 4   protection under the order, with the description provided in general terms sufficient to reveal the
 5   nature of the information.” The protective order, in its current form, does not identify the types of
 6   information eligible for protection in even the broadest of terms.           (See, e.g., Doc. 37 at 2
 7   (describing “confidential” materials to be protected only as “information (regardless of how it is
 8   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
 9   of Civil Procedure 26(c).”).)
10            The protective order also fails to identify the parties’ need for protection in anything but
11   the most general terms. As the parties do not present any particularized need for protection as to
12   the identified categories of information to be protected, the protective order fails to comply with
13   Local Rule 141.1(c)(2), which requires “[a] showing of particularized need for protection as to
14   each category of information proposed to be covered by the order.”
15            Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed. In its current
16   form, the protective order does not show “why the need for protection should be addressed by a
17   court order, as opposed to a private agreement between or among the parties.”
18   B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
19            The parties may re-file a revised proposed stipulated protective order that complies with
20   Local Rule 141.1(c) and corrects the deficiencies set forth in this order.
21                                   III.   CONCLUSION AND ORDER
22            Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval
23   of the Stipulated Protective Order (Doc. 37) is DENIED without prejudice to renewing the
24   request.
25
     IT IS SO ORDERED.
26
27   Dated:     March 18, 2020                                     /s/   Sheila K. Oberto            .
28                                                      UNITED STATES MAGISTRATE JUDGE


                                                       2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     3
